Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant became separated from his employment as an attorney for a large corporation in 1994. He subsequently performed activities on behalf of two corporations he had formed prior to this time. As a result of these activities, the Board denied claimant’s application for unemployment insurance benefits on the basis that he was not totally unemployed. Claimant appeals from this decision, arguing, inter alia, that he has a vested property interest in the receipt of unemployment insurance benefits under 14th Amendment of the US Constitution. We find this claim to be conclusory and without merit.
Evidence was adduced at the hearing that claimant and two other individuals formed a corporation, Southern Tier Associates, in 1986 for the purpose of acquiring a large tract of vacant land in upstate New York. Each partner contributed one third of the purchase price of the land and made loans to the corporation for various expenses. Claimant was the vice-president and secretary of this corporation and authorized to sign checks. In addition, he regularly visited the property, took income tax deductions for transportation, entertainment and telephone use related to the property, and leased the property during the Woodstock music festival.
Claimant was also the president and sole shareholder of another corporation, Super Duper Realty, Inc., which was a real estate brokerage business he started in 1978. Claimant maintained books and records for this corporation and combined the location of its principal place of business with that of Southern Tier Associates in upstate New York. Since claimant clearly stood to benefit financially from his activities on behalf of these two corporations (see, Matter of Firsching [Hudacs], 192 AD2d 1011; Matter of Eisenbeil [Hudacs], 187 AD2d 871), substantial evidence supports the Board’s decision that claimant was not totally unemployed (see, Matter of Smith [Sweeney], 212 AD2d 922; Matter of Davis [Hudacs], 205 AD2d 826). We have considered claimant’s remaining contentions and find them to be without merit.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.